DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 09 November 2020. Claims 1-10 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the priority application has been received. The present application is a continuation of a PCT application filed on 15 May 2019. 
Information Disclosure Statement
The IDSes received on 09 November 2020 and 16 June 2021 have been considered. 
Claim Interpretation
In claim 9, the phrase "customizing an operating characteristic of also a second vehicle feature, specifically of also a second and a third vehicle feature, and more specifically of also a second, third and fourth vehicle feature" is given its broadest reasonable interpretation, namely, customizing an operating characteristic of also a second vehicle feature. If this interpretation is incorrect, clarification or revision of the claim is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation "5-60 minutes", and the claim also recites "5-15 minutes" which is the narrower statement of the range or limitation. The limitation is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,758,116 B2 (Xiong et al., hereinafter "Xiong"). 

As to claim 1, Xiong discloses a method for enabling a user to temporarily customize an operating characteristic of a first vehicle feature associated with a vehicle welcome sequence, comprising: 
	in connection with the user approaching the vehicle (col 18 ln 25-27 - "recognize a key fob (or other such device) carried by the user when the key fob is proximate to or within the car"), acquiring personal information from the user indicating the user's emotional state or the user's current need or the user's purpose of the next trip by presenting an option list to the user by means of a communication interface that can communicate with a vehicle electronic control unit and subsequently registering the user's response to said option list by means of said communication interface, wherein each option of the option list is allocated a predetermined operating characteristic of the first vehicle feature, and wherein the communication interface is a mobile communication device (col 5 ln 27-31 - "a user can be identified by a key being used to unlock and/or start the car, a portable consumer electronic device carried by the user and with which the controller can communicate and/or detect (e.g., cellular phone, including smart phone, tablet, smart watch, smart key fob, etc.)", col 14 ln 17-19 - "a car 510 with a controller 512 in communication with one or more sources for storing and/or retrieving pre-sets and/or settings of one or more pre-sets", col 15 ln 35-39 - "the user can specifically define and/or modify one or more settings and pre-sets through interaction with the car and/or through communication with the car (e.g., through an Application (APP) on a user's portable device", col 18 ln 37-41 - "the car can include one or more physical user or pre-set buttons and/or there can be virtual user or pre-set buttons or menu items that the user can select in a user interface presented by the car, such as on a touch screen display"), 
	temporarily customizing the operating characteristic of the first vehicle feature by means of the vehicle electronic control unit based on the acquired personal information, wherein the temporary customized operating characteristic of the first vehicle feature does not remain customized more than a single driving cycle, and wherein the first vehicle feature is vehicle interior lighting, or vehicle exterior lighting, or graphical user interface on at least one electronic visual display, or vehicle interior fragrance diffuser, or music play list, or vehicle horn, or vehicle seat heating system, or vehicle steering wheel heating system, or vehicle glass heating system, or vehicle glass light transmission system (col 4 ln 28-31 - "An environment of a vehicle can comprise conditions, aspects and/or parameters that correspond to a user's operating or driving preferences, comfort, safety and other conditions of the car", col 4 ln 39-46 - "Examples of environmental conditions and/or parameters that correspond to, affect and/or control the automobile environment include [...] one or more temperatures within the passenger area, positioning and/or orientation of a display (e.g., automobile interface and/or navigation display), audio and/or content settings", col 4 ln 52-58 - "Other aspects of the automobile environment can include [...] lighting settings, [...] control of elements that change the vehicles appearance (such as decorations or signs)", col 19 ln 9-10 - "changes to one or more settings of one or more pre-sets can be temporary changes", col 27 ln 13-17 - "a vehicle can automatically create temporary pre-sets for the previous set of values when the doors are unlocked. This allows someone to use a car and then easily and quickly put everything back to the way it was before they used it"), and 
	after termination of the temporary customization controlling the temporary customized operating characteristic of the first vehicle feature to return to an ordinary operating characteristic of the first vehicle feature by means of the electronic control unit (col 27 ln 13-17), and 
	if no personal information from the user indicating the user's emotional state or the user's current need or the user's purpose of the next trip is acquired in connection with the user approaching the vehicle, using the ordinary operating characteristic of the first vehicle feature (col 26 ln 18-21 - "one or more default pre-sets, default pre-set profiles and/or default settings, which may allow a vehicle to automatically put back a wide variety of settings to the way they were at a particular point in time").

As to claim 2, Xiong discloses the method according to claim 1, and further discloses the method further comprising adapting the option list provided by the communication interface based on specific circumstances at or near the time point of presenting the question or option list to the user (col 7 ln 21-24 - "a time of day or night may affect pre-sets, a user's current condition (e.g., detect the user is drowsy, excited, in a relaxed mood, etc.) may affect the settings of one or more pre-sets").

As to claim 3, Xiong discloses the method according to claim 1, and further discloses the method further comprising adapting the option list provided by the communication interface based on at least one of the following information sources: 
	registered vehicle ambient environmental information, registered vehicle passenger compartment environmental information, environmental information at geographical position of the vehicle downloaded from an external provider, registered user input to a navigation system, registered geographical position of the vehicle, electronic calendar information of the user, current date, current time, personal information of the user (col 7 ln 21-24).

As to claim 4, Xiong discloses the method according to claim 1, and further discloses the method further comprising adapting the option list provided by the communication interface based on a predictive statistical model of the user's behaviour (col 8 ln 17-22 - "the process 210 continues to automatically learn, monitor, track and/or detect settings, change settings and/or adjust the settings over time. As such, some embodiments learn desired settings and/or user's habits and can modify pre-sets to be consistent with detected or learned preferences").

As to claim 5, Xiong discloses the method according to claim 1, and further discloses the method further comprising acquiring information from the user indicating the user's emotional state or the user's current need or the user's purpose of the next trip by registering a user's voice command by means of voice recognition or user's text input in the communication interface (col 5 ln 41 - "voice recognition could be used to identify a person", col 23 ln 23-27 - "The user interface 816 can allow a user to interact with the system 800 and receive information through the system. In some instances, the user interface 816 includes a display 822 and/or one or more user inputs 824, such as one or more buttons, touch screen, keyboard").

As to claim 6, Xiong discloses the method according to claim 1, and further discloses the method further comprising 
	providing the vehicle electronic control unit with access to a finite set of predetermined logic algorithms for controlling the first vehicle feature, wherein each logic algorithm represents an individual operating characteristic of the first vehicle feature (col 18 ln 61-67 - "some embodiments organize pre-sets, define a hierarchy or prioritize the pre-sets, and/or define interrelationships between pre-sets. As such, in some implementations the application and/or modification of a pre-set may affect one or more other pre-sets, and in some instances may affect some lower level or priority pre-sets while not affecting higher level or priority pre-sets", col 19 ln 22-24 - "a pre-set can be a collection of pre-sets, and in some instances one or more pre-sets can additionally specify an ordering in which a set of pre-sets is applied"), 
	analysing the acquired personal information from the user and assigning the acquired personal information to one of the predetermined logic algorithms for controlling the first vehicle feature (col 18 ln 61-67, col 19 ln 22-24), and 
	temporarily customizing the operating characteristic of the first vehicle feature by executing the assigned predetermined logic algorithms for controlling the first vehicle feature (col 18 ln 61-67, col 19 ln 22-24).

As to claim 7, Xiong discloses the method according to claim 1, and further discloses wherein the temporarily customized operating characteristic of the first vehicle feature remain in a customized state during about 5-60 minutes starting from entering the customized state, or during about 5-15 minutes starting from entering the customized state, or until the end of the driving cycle (col 27 ln 13-17).

As to claim 8, Xiong discloses the method according to claim 1, and further discloses the method further comprising acquiring information from the user about which vehicle seats should be included in temporary customization of the operating characteristic of the first vehicle feature (col 7 ln 40-47 - "a user may specifically define one or more settings for one or more pre-sets, and the controller can apply those user defined pre-sets. For example, [...] a user may position a seat of the car and instruct the controller to store one or more settings for one or more pre-sets that correspond to the current position of the seat").

As to claim 9, Xiong discloses the method according to claim 1, and further discloses the method further comprising temporarily customizing an operating characteristic of also a second vehicle feature, specifically of also a second and a third vehicle feature, and more specifically of also a second, third and fourth vehicle feature, by means of the vehicle electronic control unit based on the acquired personal information, wherein the temporary customized operating characteristic of said vehicle features do not remain customized more than a single driving cycle, and after termination of the temporary customization controlling the temporary customized operating characteristic of said vehicle features to return to an ordinary operating characteristic of said vehicle feature by means of the electronic control unit (col 4 ln 28-31, col 4 ln 39-46, col 4 ln 52-58, col 19 ln 9-10, col 27 ln 13-17).

As to claim 10, Xiong discloses a system for enabling a user to temporarily customize an operating characteristic of a first vehicle feature associated with a vehicle welcome sequence, the system comprises: 
	a first vehicle feature (col 4 ln 28-31, col 4 ln 39-46), 
	a vehicle electronic control unit (col 14 ln 17-19), 
	a mobile communication device with a communication interface that can communicate with the vehicle electronic control unit (col 5 ln 27-31, col 18 ln 25-27), 
	wherein the communication interface is configured to, in connection with the user approaching the vehicle (col 18 ln 25-27), acquire personal information from the user indicating the user's emotional state or the user's current need or the user's purpose of the next trip by presenting an option list to the user, and subsequently registering the user's response to said option list, wherein each option of the option list is allocated a predetermined operating characteristic of the first vehicle feature (col 5 ln 27-31, col 14 ln 17-19, col 15 ln 35-39, col 18 ln 37-41), 
	wherein the vehicle electronic control unit is configured to temporarily customize the operating characteristic of the first vehicle feature based on the acquired personal information, wherein the first vehicle feature is vehicle interior lighting, or vehicle exterior lighting, or graphical user interface on at least one electronic visual display, or vehicle interior fragrance diffuser, or music play list, or vehicle horn, or vehicle seat heating system, or vehicle steering wheel heating system, or vehicle glass heating system, or vehicle glass light transmission system (col 4 ln 28-31, col 4 ln 39-46, col 4 ln 52-58, col 19 ln 9-10, col 27 ln 13-17), 
	wherein the temporary customized operating characteristic of the first vehicle feature does not remain customized more than a single driving cycle (col 27 ln 13-17), and 
	wherein the vehicle electronic control unit is configured to, after termination of the temporary customization, control the temporary customized operating characteristic of the first vehicle feature to return to an ordinary operating characteristic of the first vehicle feature (col 27 ln 13-17), and 
	wherein the vehicle electronic control unit is configured to use the ordinary operating characteristic of the first vehicle feature if no personal information from the user indicating the user's emotional state or the user's current need or the user's purpose of the next trip is acquired in connection with the user approaching the vehicle (col 26 ln 18-21).
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for automatically configuring a vehicle according to a driver's preferences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669